ITEMID: 001-95067
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF STOROZHUK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property;Violation of Article 13 - Right to an effective remedy
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mirjana Lazarova Trajkovska;Mykhaylo Buromenskiy;Peer Lorenzen;Rait Maruste;Renate Jaeger
TEXT: 4. The applicant was born in 1951 and lives in the town of Chervonograd, Ukraine.
5. On 10 November 2003 the Chervonograd Court ordered the State company Lvivvugilllya to pay the applicant 42,000 Ukrainian hryvnias (UAH) in compensation for the non-pecuniary damage caused by the company's failure to provide him with an apartment.
6. On 17 December 2003 the State Bailiffs' Service initiated enforcement proceedings in respect of the above judgment.
7. On 30 December 2005 the enforcement proceedings were terminated in accordance with the Law of Ukraine on Measures to ensure the Stable Operation of Fuel and Energy Sector Enterprises.
8. The judgment given in the applicant's favour remains unenforced.
9. The Law of 23 June 2005 on Measures to ensure the Stable Operation of Fuel and Energy Sector Enterprises (Закон України „Про заходи, спрямовані на забезпечення сталого функціонування підприємств паливно-енергетичного комплексу” від 23 червня 2005 року) introduced a new mechanism for the payment and amortisation of companies' debts for energy resources. It also introduced a special register of companies concerned by debt payments and amortisation under its provisions. A company's inclusion on the register suspends any enforcement proceedings against it. The domestic courts will also dismiss any request to initiate insolvency or liquidation proceedings against the company in question. By the most recent amendment to the Law, enacted on 16 December 2008, the effect of the debt payment and amortisation programme was extended until 1 January 2011.
10. The remainder of the relevant law is summarised in the judgment of Sokur v. Ukraine (no. 29439/02, §§ 17-22, 26 April 2005).
VIOLATED_ARTICLES: 13
6
P1
VIOLATED_PARAGRAPHS: P1-1
